Title: From John Adams to Samuel B. Malcom, 6 August 1812
From: Adams, John
To: Malcom, Samuel B.



Dear Malcom
Quincy August 6. 1812

Your favour of July 18 was duely received. Your Resolution to Subjugate yourself to the controul of no Party, is noble; but have you considered all the Consequences of it? in the whole History of human Life. This Maxim, has rarely failed to annihilate the Influence of the Man who adopts it and very often exposed him to the Tragical Vengence of all Parties,
There are two Tyrants in huhan Life, who domineer in all Nations; in Indians and Negroes, in Tartars and Arabs, in Hindoos and Chinese; in Greeks and Romans, in Britons and Gauls: as well as in our Simple, youthfull and beloved United States of America.
These two Tyrants, are Fashion and Party. They are sometimes at variance: and I know not whether their mutual Hostility, is not the only Security of human happiness. But they are forever Struggling for an Alliance with each other. And when they are United, Truth, Reason Honour Justice Gratitude and Humanity itself in Combination, are no Match for the Coalition. Upon the Maturest Reflections of a long Experience I am much inclined to believe that Fashion, is the, worst of all Tyrants, because he is the original Source, cause, preserver and Supporter of all others.
Nothing Short of the Philosophy of Zeno, Socrates, Seneca and Epictetus, could ever Support an Antient; and nothing Short of the Philosophy of Jesus, could ever Support a Modern in the Resolution you have taken. Northing less than the Spirit of Martyrdom is Sufficient: for Martyrdom will infallibly ensue. Not always in flames at the Stake, not always in the Guillotine: but in Lies Slanders, Insults and privations, oftentimes more difficult to bear, than the horrors of Smithfield or the Place de Louis quinze.
Men have Suffered Martyrdom for Party and for Fashion, in Sufficient Numbers; but none for Contempt of Party and Fashion, but upon Principles of the highest order.
But to decend from these romantic Heights, I wish to know the Name and Age of your Son, and the Meaning of the Letter, B, in your Name.Your printed Publications I am anxious to See. I am Sorry you left your Practice at the Bar. There is the Scene of Independence. Cannot you return to it. Integrity and Skill at the Bar, are better Supporters of Independence than any fortune, Talents or Eloquence elsewhere. A Man of genius Talents Eloquence Integrity and Judgment at the Bar is the most independent man in Society. Presidents governors, Senators, Judges have not so much honest Liberty: but it ought always to be regulated by prudence and never abused.—
Judge Vanderkemp is a great Man; a Star of the first Magnitude under a thick Cloud.
Smith has been the Enemy of no man but himself. I lament the loss to the Nation of military Talents and Experience: but I fear it is irremediable.
Without entering into any moral, political or religious discussion on the Subject of private Combats and Individual Administration of Justice in ones own Case, I cannot but lament, that the Sacred Solemn Benches of Justice Should Exhibit perpetual Exemplifications of the Practice before the People. This is not conformable to the Policy even of Europe, where Duelling is not carried to such rancorous deliberate and malicious Excess that it is in America.
Aristides, I do not remember to have read. Colonel Burr; Attorney General Burr; Senator Burr; Vice President Burr; almost President Burr: has returned to New York. What is to be, his destiny?
Emulation, Rivalry, Ambition, have unlimited Scope, under Our forms of Government. We have Seen enough already to admonish Us, What we have to expect in future. My poor coarse Boudoir, five or six and twenty years age, held up Mirrors in which which our dear Countrymen might have seen their Pictures. If this is Vanity it is also cool Philosophy from your / real Well Wisher

John Adams